Citation Nr: 18100050
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-22 917
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for a cervical spine disorder and entitlement to service connection for a psychiatric disorder are remanded for additional development.
The Veteran served on active duty with the United States Army from May 1967 to April 1970.  The Veteran served honorably with the United States Army with service in the Republic of Vietnam. 
Initially, the Board notes that the Veterans claims are at least partially based on his alleged combat experiences in Vietnam.  If VA determines that the Veterans service comprised combat with the enemy, and that his claimed disability plausibly relates to such experience, then the Veterans lay testimony or statements regarding his claimed injuries are accepted as conclusive evidence of their occurrence, and no further development or corroborative evidence is required, providing that such testimony is found to be satisfactory, i.e., credible and consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. 3.304 (d).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154 (b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.
The Veterans DD-214 shows that he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, Army Commendation Medal, Exp Badge Rifle, and a Parachutist Badge.  These medals do not prove that the Veteran engaged in combat with the enemy.  However, the Board notes that the Veterans personnel records have not been associated with the record.  Accordingly, a remand is required to request the Veterans complete service personnel file and verify his alleged combat experience in Vietnam.  
With respect to his psychiatric disorder claim, the Veterans case was certified to the Board on August 29, 2014.  Therefore, the Diagnostic and Statistical Manual of Mental Disorder, 5th Edition (DSM-V), is applicable.  It does not appear that the psychiatric evaluations of record used the DSM-V criteria.  As such, a remand is required to obtain another VA psychiatric examination.  
With respect to his cervical spine disorder claim, the Veteran submitted a private medical opinion relating his currently diagnosed cervical spine disorder to service.  The Veteran has not been afforded a VA examination with respect to his claim to determine the etiology of his cervical spine disorder.  In light of the private medical opinion, the Board finds that the low threshold necessary to provide an examination has been established in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
The matters are REMANDED for the following action:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. The RO or AMC must obtain and associate with the claims file the appellants complete service personnel records from all appropriate records repositories.  All efforts to obtain the service personnel records should be clearly documented in the claims file.  If the records cannot be located after all efforts to obtain the records have been exhausted, a memorandum of unavailability should be issued for the file and the Veteran should be informed of the records unavailability.
3.  The RO or AMC must develop and verify whether the Veteran engaged in combat with the enemy during service.    
4. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.
Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD using the DSM-V diagnostic criteria and consider the July 2010 and June 2011 private psychiatric evaluations showing a diagnosis of PTSD.
With respect to each acquired psychiatric disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veterans military service.
The examiner must consider and discuss the private psychiatric evaluations dated in July 2010 and June 2011.  
The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
5. Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his cervical spine disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.
Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veterans cervical spine disorder originated during his period of active service or is otherwise etiologically related to his active service, to include his claimed in-service neck injury. 
The examiner must consider and discuss the April 2010 private medical opinion.  
The examiner must provide a complete rationale for all proffered opinions. If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
6. Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs

